 LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.67WE WILL offer to William C. Miller, Robert V.Harvey,and Gordon A.Gillespie immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to seniority and other rights and privi-leges they may have previously enjoyed and make each of them whole for anyloss of pay suffered by reason of the discrimination against them.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization to form,join, orassist the above-named union or any other labor organization to bargain col-lectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection or to refrain from any or all such activities.CLETUS H. PATTERSON & SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio,Telephone No. Main1-4465,if they have any question concerning this notice or compliance with itsprovisions.Local 248, United Automobile,Aerospace and Agricultural Im-plementWorkers of America,AFL-CIOandAllis-ChalmersManufacturing CompanyLocal 248, United Automobile,Aerospace and Agricultural Im-plementWorkers of America,AFL-CIOandAllis-ChalmersManufacturing CompanyLocal 401,United Automobile,Aerospace and Agricultural Im-plementWorkers of America,AFL-CIOandAllis-ChalmersManufacturing Company.Cases Nos. 30-013-1 (Old Case No.13-CP-1066), 30-CB-4 (Old Case No. 13-CB-1992), and 30-CR--5(Old Case No. 13-013-1408).October 23, 1964DECISION AND ORDEROn January 31, 1964, Trial Examiner Harold X. Summers issuedhis Decision in the above case, finding that the Respondents had notengaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as set forth in his at-tached Decision.Thereafter, the Respondents and the ChargingParty filed exceptions to the Trial Examiner's Decision and support-ing briefs.At the request of the Charging Party, the Board grantedoralargument herein by notice of hearing dal ed June 9, 1964. Thehearing was held on July 9, 1964, and all parties participated in theargument.In addition, counsel for the American Federation ofLabor and Congress of Industrial Organizations participated in theargument and filed a brief asamicus curiaeand counsel for the Na-tional Association of Manufacturers filed a brief asamicus curiae.149 NLRB No. 10. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the De-cision and the entire record in this case, including the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.Each Respondent is a local of the United Automobile, Aerospaceand Agricultural Implement Workers of America, AFL-CIO, and,for a number of years, has represented production and maintenanceemployees of the Allis-Chalmers Manufacturing Company, herein-after referred to as the Employer.Local 248 has been the represent-ative atWest Allis, Wisconsin, and Local 401 has had such status atLa Crosse, Wisconsin.From February 2 to approximately April 20,1959, both Respondents conducted economic strikes against the Em-ployer in support of new contract demands.At the West AllisWorks, approximately 175-out of a unit of 7,400-crossed the picketline and worked during the strike.At the La Crosse Works, 2 em-ployees crossed the picket line to work.Each Respondent then began internal union proceedings againstthose members who had crossed the picket lines, charging them withviolation of the International constitution and bylaws.These pro-ceedings resulted in the imposition of fines ranging from $20 to $100against 174 members.The Respondent began a "test case" in theState courts to collect the fines imposed on one member. Judgmentin the trial court was for the Respondent and an appeal from thisjudgment was pending at the time of the hearing herein.In 1962 each Respondent again called an economic strike againstthe Employer in support of new contract demands. The 1962 strikeslasted from February 26 to approximately March 5. Once again, somemembers of the Respondents crossed the picket lines and worked-30 out of 5,500 at West Allis and 4 out of 625 at La Crosse. Again,after internal union proceedings, fines were imposed.As of the date of the instant hearing, 20 of the members had paidthe fines in whole or in part, while the rest of the fined members hadmade no payments. No effort was made by the Respondents to affectthe employment status of any of the fined members and they con-tinued to be employed by the Employer throughout the period of thedispute.Nor was any effort made by the Respondents to terminatethe union membership of any of the fined employees.The complaint, as amended, alleged that the Respondents, by im-posing fines on members because they worked during the 1959 and1962 strikes, by demanding payment of such fines, and by threaten-ing to and instituting court proceedings to collect such fines, violated LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.69Section 8(b) (1) (A) of the Act. The Trial Examiner recommendeddismissal of the complaint on the ground that the instant case is gov-erned byWisconsin Motor Corporation.'We agree.In theWisconsin Motorcase, a union fined members who had ex-ceeded production ceilings set by a union rule which was designed tolimit incentive earnings.The Board found that such fine was pro-tected by the proviso to Section 8(b) (1) (A) of the Act, which states:[T] his paragraph shall not impair the right of a labor organiza-tion to prescribe its own rules with respect to the acquisition orretention of membership therein.We pointed out there, after a review of the cases and the legislativehistory of the Section, that ". . . the Union deliberately restricted theenforcement of its rule to an area involving the status of a memberasa memberrather than as an employee," and that it was thus com-plying with the requirements of the proviso.Here, too, the Respondents have properly maintained the distinc-tion between treatment of the individual as a member of the Unionand treatment of him as an employee. They have imposed the fineonly on their own members. It is not alleged that the Respondentsever attempted to affect the jobs or working conditions of any of thefined individuals. Nor is it alleged that the rule prohibiting membersfrom crossing a picket line during a strike is not the legitimate con-cern of a union or properly the subject matter of internal discipline.It may be said then that the Respondents were engaged only in pre-scribing and enforcing their own rules with respect to the acquisitionor retention of membership. Since, under the proviso, Section 8(b)(1) (A) does not impair the right of a labor organization to do this,it. follows that the Respondents did not violate that Section.In reaching this conclusion, we do not deny that imposition of afine by a union may, under certain circumstances, constitute the sortof restraint and coercion which is forbidden by Section 8(b) (1) (A).Thus, in our recentSkuraandWellman-Lorddecisions,2we foundviolations where a union imposed fines on members because of theirhaving filed charges with the Board before exhausting internal unionremedies.However, as we were careful to point out in those cases,the rules involved there were beyond the competence of the union toenforce since they interfered with the right of union members to seekredress with the Board through the filing of charges. In MemberLeedom's dissent, he argues that it is beyond the competence of a1145 NLRB1097(Member Jenkins concurring,Member Leedomdissenting).2Local 138,International Union of Operating Engineers,AFL-CIO (Charles S. Skura),148 NLRB 679;H. B. Roberts,BusinessManagerof Local No.925, InternationalUnion ofOperating Engineers and LocalNo 925 (Wellman Lord Engineering, Inc.),148 NLRB 674. 70DECISIONSOF NATIONAL LABORRELATIONS BOARDunion to promulgate and enforce a rule prohibiting members fromcrossing a picket line.We cannot conceive of a subject which wouldbe more within its competence, since it involves the loyalty of itsmembers during a time of crisis for the union. The Act does not de-prive a union of all recourse against those of its own members whoundermine a strike in which it is engaged.When the strike is lawfuland the picket line is lawful, we cannot hold that a union must takeno steps to preserve its own integrity.This is a far cry from theabove-mentionedSkuraandWellman-Lordcases,where the union'sconduct interfered with the members' utilization of Board processesand thereby hindered effective enforcement of the Act.With respect to Member Leedom's further argument that the unionrule here impinges on "employment" and is therefore not protectedby the proviso to Section 8(b) (1) (A), we stated inWisconsin Motor,and we recognize again here, that "In a sense, virtually all unionrules affect a member's employment relationship."The question iswhether, in enforcing the rule, the union goes outside the area ofunion-member relationship and enters the area of employer-employeerelationship.We think it clear that the Respondents did not do so inthis case.Furthermore, the Board long ago held in theMinneapolis Star andTribunecase' that it union did not violate Section 8(b) (1) (A) byfining a member who did not perform picket duty during a strike.The facts herein are analogous.Accordingly, as no reason appearsto us, and as our dissenting colleague has not indicated reasons whyMinneapolis Starshould be overruled, we reaffirm the conclusion inthat case that the Respondents have not violated Section 8(b) (1) (A)of the Act.[The Board dismissed the complaint.]MEMBER JENKINS, concurring :Union competency to adopt internal rules is not in issue. The issuebefore us centers on whether union action, concededly coercive, hasimpinged on rights guaranteed employees under Section 7 of the Act.The resolution of this issue does not turn on whether the union ruleimpinges on "employment" as urged by the dissent.Neither, in myview, does it turn on whether the union enforcing action invades theemployer-employee relationship, as urged by the majority.The cen-tral question appears to me to be whether the Act seeks to regulatethe right of a union to discipline its members for refusing to respecta picket line lawfully erected by the union.3Minneapolis Star and TribuneCompany,109 NLRB 727. LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.71Certain it is that Section 7 assures to each employee the right torefrain from engaging in any concerted activities with which he is indisagreement.Neither Section 7 nor any other provision of the Act,however, grants assurance that the employee thus choosing to refrainshall be relieved of duties and obligations undertaken as a conse-quence of his acquisition or retention of membership in a labororganization.As I pointed out in the concurring opinion inWisconsin MotorCorporation,'alternative choices must often be made by employeesseeking to exercise rights conferred on them by Section 7. Just asthe first amendment, to the United States Constitution protects theright to speak, but does not insulate the speaker against all conse-quences of having exercised the freedom of speech, in like fashion theAct, as I read it, protects the right of an employee to choose eitherto support a lawful picket line or to refuse to do so, but does notinsulate the employee from all consequences flowing from his choice.Here, at the time the employee makes his choice, he is on notice (byvirtue of the existence of a published union rule which he as a mem-ber of the union has obligated himself to observe) that his exerciseof the statutory right to violate his union's picket line may subjecthim to consequential discipline by the union. It must be rememberedthat the same statutory language relied upon to protect the right ofthe individual employee to refrain also protects the right of thegroup of employees to engage in the concerted activity here involved.Therefore without reference to the proviso to 8(b) (1) (A) it wouldfollow that where a group of employees in furtherance of their Sec-tion 7 rights form a union and provide as one of the rules governingmembership therein that all members must, on pain of specified dis-ciplinary action, refrain from working behind a statutorily permittedpicket line of the union, the specified disciplinary action may betaken by the union without offending Section 8(b) (1) (A) unless thedisciplinary action itself violates some other section of the statute oris at odds with the public policies which the statute is designed toimplement.All that is added to the equation by the proviso language is thecongressional assurance that Section 8(b) (1) (A) is not intended tostrip unions of the preexisting right to formulate eligibility require-ments for union membership and rules governing the conduct ofunion members.In summary, I am persuaded that it would be a statutory anomalyto conclude from reading Section 7 and Section 8(b) (1) (A) -withor without the proviso-that all union action which restrains or6145 NLRB 1097. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerces an employee violates8(b) (1) (A)even though it is action nototherwise proscribed(and indeed may be authorized)by the Act, andis a necessary adjunct or corollary to the preservation of solidarityinherent in the "mutual aid or protection"protected by Section 7.5For the reasons stated herein,I join the majority in dismissing thecomplaint herein.MEMBERLEEDOM,dissenting :Unlike my colleagues and essentially for the reasons indicated inmy dissent inWisconsin Motor, supra,footnote 1, I would find thatthe Respondent Union violated Section 8(b) (1) (A) by imposing afine on its members for violating its rule against crossing a unionpicket line. In that case, it was my view that the imposition of finesfor exceeding union-imposed production quotas fell within the ambitof Section 8(b) (1) (A) and, further, that the proviso to that sectionwas inapplicable because the union rule, instead of relating to the ac-quisition and retention of membership, affected members in their em-ployment relationship.The violationseems morepatent here.Thus,the rule itself contravenes a right guaranteed by Section 7 of the Act,namely, the right to refrain from engaging in concerted activities, in-cluding strike activity.Further, the impact on the employment re-lationship is greater here since the imposition of the fine for disre-garding the rule was calculated to preclude entirely, rather thanpartly, the gainful employment of members who were willing towork.I find my colleagues' position herein difficult to understand in lightof the views they expressed in theSkuracases which was decidedafter theWisconsin Motorcase.InSkura,they said that a rule re-quiring a member to exhaust his internal union remedies before filingcharges with the Board is not ". . . within the competence of theunionto adopt and enforce."They held, therefore, that impositionof a fine on a union member for violation of that rule constituted re-straint and coercion in violation of Section 8(b) (1) (A) and thatsuch conduct is not immunized from our processes by the proviso tothat Section.6This apparently was the view of SenatorTaft in thedebates leading toadoption of8(b) (1) (A).He observed that the acceptable(to him)alternatives were "either an openshop or an open union"and that 8(b)(1)(A) "decreedan open union."He stated thatthe sectionpermits a unionto expel amember forwhatever reasonseems validto it, andprohibits only an attempt by the unionto have theemployer discharge the employee orotherwiseact against him. 93 Cong. Rec.8088.If a unionmust (as the Actrequires)admit to membership employees who tender dues and initiation fees,or forgo the rightunder 8(a) (3) to limit employment to members,itwould seemthat the rightto engage in"concerted" activity wouldalmost necessarily include the power to discipline the member-ship toward maintaining the "concert."6 Supra,footnote 2. 1 concurred in that case,separately. LOCAL248, UNITEDAUTOMOBILE,AEROSPACE,ETC.73If, as the Board has found,there was a violation inSkurathen,surely it seems to me, there is a violation here. Just as inSkura,it ishere beyond the competence of a union to promulgate and, by coercivemeans, to enforce a rule prohibiting members from crossing a picketline, as the right to cross a picket line is encompassed by the guar-anteed right to refrain from engaging in union or concerted activi-ties.To hold otherwise is to permit a union to deprive employees ofa right guaranteed to them by the Act-the very thing the Boardfrowned upon inSkura.Yet, my colleagues of the majority revert again to the reasoning oftheWisconsin Motorcase and find no violation because, in their view,the fined individuals are affected only in their status as members andnot as employees.I think it will come as a surprise to the affectedindividual when he is told that a union fine designed to induce himto respect picket lines and stay away from his job does not touch himas an employee,but only as a union member.One of the indispensa-ble factors in any employment relationship is the employee'swilling-ness to come to work. It seems undeniable that such willingness isimpeded by any penalty imposed because of it. Therefore,just as Icould not agree that the production quotas or earnings ceilings whichwere involved inWisconsinMotordid not concern"employment," Icannot agree here that the question of crossing a picket line does notconcern "employment."As we are all agreed that the imposition of fines constitutes a formof coercion,and as there should be no disagreement with the proposi-tion, stated above, that the right to cross a picket line is protected bySection 7 of the Act, it follows that imposition of a fine for the pur-pose of coercing employees to refrain from crossing a picket line vio-lates Section 8(b) (1) (A).The fact that the Union has adopted arule on this matter cannot insulate unlawful conduct here, any morethan it could inSkura.By their decision here, as well as their de-cision inWisconsinMotor,my colleagues seem to say that some pro-tected activities are not protected from the coercion of a union fine.77In its brief and in oral argument before the Board,the AFL-CIO, asamicus curiae,argues in substance that union disciplinary proceedings,including fines,are not regulatedas such by the National Labor Relations Act but rather by the Landrum-Griffin Act and byState law.I concur in this position insofar as it implies that there should be a single rulefor union fines infringing upon protected activities,i.e.,they are either all unfair laborpractices or are all outside the ambit of the Act In this connection,I think it significantthe majority,by distinguishing between the fines involved inSkuraandWellman-Lordonthe one hand,and the fines inWisconsin Motorand this case on the other,has rejectedthe clear implications of this argumentby antic-us.However, I disagree withamicusthat the fact that union fines may be unlawful under other statutory enactments deprivesthe Board of authority to find that such fines are unfair labor practices.Thus, to takean obvious example, union violence on a picket line may give rise to State civil andcriminal proceedings,and yet, it is well-established that such conduct is also an unfairlabor practice under Section 8(b) (1) (A) 74DECISIONS OF NATIONALLABOR RELATIONS BOARDI see no warrant for distinguishing in this respect between variouskinds of protected activities, and I must therefore dissent.88Msnncapoliti Star and TribuneCo., 109 NLRB 727, relied on by the majority, is in myopinion of doubtful precedential value.I did not participate therein, nor have I eversubscribed to the principle stated therein. In that case the Trial Examiner rather sum-marily rejected the General Counsel's contention that the imposition of a fine violatedSection 8(b) (1) (A), and the Board was equally summary in affirming him, citingonlyInternational Tiupographical baron, et al (American Newspaper Publishers Associa.tion),86 NLRB 951, 955-957. That cited case, however, despite some broad language,dealtonlywith the right of a union to threaten expulsion, and was decided on the groundthat in view of the proviso such a threat could not be considered as "coercion " In myopinion theWisconsinMotor case is the first ease in which the Board hasfullyconsideredthe applicability of' the proviso to union linesAs I stated inWisconsin Motorand re-iterate here, I think it was wrongly decided.TRIAL EXAMINER'S DECISIONThis casewas heard upon the amended complaint' of the General Counsel of theNational LaborRelations Board,herein called the Board, allegingthat Local 248,UAW, hereincalled Respondent248, Local 401, UAW,hereincalledRespondent401, had engaged in and were engaging in unfairlaborpractices within the mean-ing of Section8(b)(1)(A)of the National Labor RelationsAct, hereincalled theAct.Respondents'answer to the amended complaint admitted some of its allega-tions and denied others; in effect, it denied the commissionof anyunfair laborpractices.Pursuant to notice,a hearing was heldbefore TrialExaminer HaroldX. Summers,atMilwaukee,Wisconsin,on June 11,1963.Allparties wereaffordedfull opportunityto examine and cross-examine witnesses,to argue orally, and tosubmit briefs.Briefsfiled bythe General Counsel,Respondents,and the ChargingParty, and a "reply brief" filed byRespondents,have been fully considered.Uponthe entire record in the case,' I make the following:FINDINGS OF FACT'1.COMMERCEThe Charging Party, Allis-Chalmers Manufacturing Company, herein called theEmployer, is a Delaware corporation,with its principal office and place of businessatWest Allis,Wisconsin.Engaged in the manufacture,sale, and distribution ofbasic industrial equipment,farm and construction machinery,electrical equipment,food processing machinery,and related products, it operates plants and facilities inthe States of Alabama,California,Illinois, Indiana, Iowa,Massachusetts,Missouri,Ohio, Pennsylvania,and Wisconsin,among them plants at West Allis and La Crosse,Wisconsin(hereinafter called theWest AllisWorks and the La Crosse Works,respectively).During each of the calendar years 1961 and 1962,representative periods, theEmployer, in the course and conduct of its business operations at the West AllisWorks and the La Crosse Works, purchased and received directly from points out-side the State of Wisconsin supplies and materials valued in excess of $500,000;and sold and shipped directly to points outside the State of Wisconsin finishedproducts valued in excess of$500,000.iThe original charge In Cases Nos.13-GCB-1066 was filed on May 31,1961;in 13-CB-1222, on May 22, 1962: and in 13-CB-1408(then numbered 18-CB-177) on May 22, 1962.An order of consolidation of 13-CB-1222 and 13-CB-1408, a complaint,and a notice ofhearing were issued on April 12, 1963 ; and an order of further consolidation of all threecases. an s niended complaint,and a new notice of hearing were issued on May 15, 19632The caption of the case Is here corrected to reflect the full name of the InternationalUnion, which will hereinafter be referredto as UAWaOn September 1'i, 1963,1 issued an order to show cause why the transcript should notbe corrected In specified respectsNo good cause to the contrary having been shown, thecorrectionsindicatedin the order to show cause,which is received in evidence as TrialExaminer's Exhibit No. 1, are hereby ordered madeiNo witnesses were offeredAll testimonywas presented in the form of stipulations bythe parties,supported or explained by documentary material.The findings recited herein,therefore,are based upon the pleadings and the stipulations. LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.75The Employer is an employer engaged in commerce within the meaning of theAct.II.THE UNIONSRespondent 248 and Respondent 401 are labor organizations within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and chronology of eventsAt all times material herein, Respondent 248 and Respondent 401 have been the-exclusivebargaining representatives of appropriate bargaining units-composed,generally speaking, of nonsupervisory production and maintenance employees-attheWest Allis Work and La Crosse Works respectively.The working conditionsof each unit have been governed by separate collective-bargaining contracts betweenthe Employer and the respective bargaining representatives, which contracts havecontained union-shop clauses.For the purposes of this case, it has been stipulated,and I find, that all employees who had completed their periods of probation weremembers of Respondent 248 or Respondent 401, whichever was appropriate.'At the termination of the 1955-58 contract at the West Allis Works, Respondent248 engaged in an economic strike in support of new contract demands, whichstrike lasted from February 2 through April 20, 1959.During the strike, the Em-ployer attempted to operate the plant, and approximately 175 employees-of a unitof 7,400-worked on one or more days during the strike despite the presence ofthe picket line.On or about February 24, 1959, Respondent 248 sent a letter to each memberwho, according to its information, had crossed the picket line to work at the WestAllis plant, calling his attention to the fact that his action was in violation of theconstitution and bylaws of the UAW and the Local, constituted conduct unbecom-ing a union member, and subjected him to a fine of up to $100 for each such day'sactivity; and it expressed the hope that the addressee would desist from the con-duct complained of.Between February 2 and June 30, 1959, formal charges werefiled with Respondent 248 against those who had worked during the strike, allegingthat, by their actions, they had engaged in conduct unbecoming a union member, inviolation of the UAW constitution. Due notice having been served upon the chargedmembers, hearings on the charges were conducted by Trial Committees betweenJuly 7 and August 19, 1959.'Reports by the Trial Committees, finding 172' mem-bers guilty of conduct unbecoming a union member and assessing fines of from $20to $100, were approved by the Local membership on September 19, 1959. Byletter dated September 18, 1959, Respondent 248 made a demand upon each finedmember for payment of his fine; on October 6, 1960, it reminded each fined mem-ber of the obligation, notified him of the outcome of a Wisconsin Supreme Courtcase on the subject of union fines, and again asked for payment; on April 21, 1961,it notified each fined member of the action of the United States Supreme Court withrespect to the Wisconsin case above mentioned and warned that a continued failureto pay the fine owed would result in the case being turned over to counsel "for civilsuit."Meanwhile, a similar situation existed at the La Crosse Works.Respondent 401,the bargaining agent there, engaged in an economic strike over the terms of a newcollective-bargaining contract from February 2 to April 19, 1959.Here again,certain union members, two in number, chose to cross the picket line and to workfor the Employer during the course of the strike.They, too, were charged withconduct unbecoming a union member, given a hearing before a Trial Committee,and pursuant to an approval of the committee report by the Local membership onJuly 11, 1959, were fined $100 each.Respondents subsequently took steps toward collection of the fines by court action.On or about August 29, 1961, Respondent 248 took a "pilot case" to court. It filedsuit in Milwaukee County Court, Civil Division, against Benjamin Natzke, one ofthose at West Allis who had been fined $100.The case came up for hearing inOctober 1962, and, on April 26, 1963, the trial court found for the plaintiff.Notice'In the absence of any contentions to the contrary,I find that all relevant union-security provisions were lawful.9One hundred and fifty-five of the accused weretried byone Trial Committee,seventeenby another.Apparently,only eight appeared In person, but all were represented by legalcounsel.7A summary list of fined members attached to a written stipulation contains the namesof 173 persons.The variance is immaterial In this matter. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDof appeal to the Cricuit Court, Milwaukee County, was filed, which appeal, at thetime of this hearing, was pending.Likewise, on or about May 15, 1962, Respon-dent 401 filed suit against the two La Crosse employees who had been fined.Oneof the suits was dropped less than a month later, but the other was still pending atthe time of this hearing'Meanwhile, history repeated itself in connection with negotiations for new con-tracts early in 1962.Once again, Respondent 248 engaged in an economic strike,lasting from February 26 to March 4, 1962; once again, a number of employee-members-this time, approximately 30 of the 5,500 then employed in the West Allisunit-worked on one or more days during the strike; once again, beginning onApril 11, 1962, there were "warning" letters, the filing of charges of conduct un-becoming a union member, a trial,' and-pursuant to a Local membership vote onAugust 5, 1962-the assessment of fines against 29 members, 6 of whom had beenfined in 1959." At the La Crosse Works, there was a strike from February 26 toMarch 5, 1962; 4 members-out of 625-crossed the picket line; charges werefiled during the month of March; and the report of the Trial Committee, fining eachof the four $100, was approved by the Local membership on June 7, 1962.As of the date of this hearing, 20 of the members fined by Respondent 248 hadpaid all or part of the fines assessed against them; the rest, plus all 6 members finedby Respondent 401, had made no payments.During the entire relevant period, the members who were fined in either 1959 or1962 continued to be employed by the Employer in one or the other of the bargain-ing units involved herein; neither Respondent made demands on the Employer todischarge or otherwise to affect the employment status of any of them.None ofthem has been dropped from membership in one or the other of Respondent Locals,and none of them has resigned or otherwise terminated his union membershipexcept, perhaps, in connection with a termination of employment or for other rea-sons irrelevant hereto.B.Discussion and conclusionsThe amended complaintallegesthat Respondents' actions in imposing fines uponemployees because they worked for the Employer during the 1959 and 1962 strikes,in demanding payment of such fines, and in threatening the institution of and in-stituting civil proceedings for the collection thereof constituted violations of Section8 (b) (1) (A) of the Act." Respondents deny that their conduct is violative of thesection."Section 8 (b) (1) (A) provides:It shall be an unfair labor practice for a labororganizationor its agents ... torestrain or coerce . . . employees in the exercise of their rights guaranteed inSection 7, provided, that this paragraph shall not impair the right of a labororganization to prescribed its own rules with respect to the acquisition or re-tention of membership therein; .. .8 Reasons are unspecified herein0 INght accused members appeared In personTwo of the eight represented themselvesthe rest, including those who did not appear, were represented by legal counsel10 In addition, the charges against one person were dismissed for lack of proof ; thoseagainst two were "stricken" because the two were not union membersThe 29 were finedfrom $35 to $100 each ; with respect to 6 of these, there were provisions for remission ofpart or all of the fines conditioned upon certain required attendance at future localmeetings11With respect to Respondent 401, the allegations of the complaint were confined to12Respondents, in argument and briefs, interpose a number of defenses above and be-yond the merits of the case: (1) Because of procedural delays herein, the General Counselisbarred by Inches from proceeding on Case No. 13-CB-1066; (2) proceedings with re-spect to any conduct arising out of the 1959 strike are barred by the 6-month limitationcontained In Section 10(c) ; and (3) the Board should not proceed in view of provisionsin the contracts creating a collective-bargaining forum for disposing of these matters.These defenses are rejected. (1) Laches does not apply against the United States Govern-ment(IV.C.Nabors d/b/aW.C.Nabors Company,134 NLRB 1078, 1079, enf. 323 F. 2d686 (C A. 5)) ; (2) where, as here, implementing action Is taken within the 6-monthperiod,Section 10(c) does not bar the proceeding (cf.Bryan ManufacturingCo., 362U S. 411) ; and (3) the Board's authority to remedy unfair labor practices is paramountto other available means of adjustment (see Section 10(a) of the Act). LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.77In the recently issuedWisconsinMotorcase," the Board comprehensively dis-cussed the applicability of Section 8(b)(1)(A) to the imposition of union fines onmembers for infraction of union rules.The Board concluded that, even if thereach of 8(b) (1) (A) might-as contended by General Counsel in that case14-conceivably go beyond "union organizational tactics tinged with violence, duress, orreprisal," " it was "nonetheless evident that internal union disciplines were notamong the restraints intended to be encompassed by the Section."Thereupon, aBoard majority approved the Trial Examiner's determination that the actions com-plained of in the case-a union's assessment of fines against members who hadviolated a union rule relating to "ceilings" on production for an employer and itsinstitution of lawsuits to recover the amounts of such fines-were not the kinds ofactivity with which Section 8(b)(1)(A) is concerned. I am convinced, and I find,that there is no relevant difference between a union's action directed against mem-bers who violate a union rule against crossing their own picket line and actiondirected against members who produce more than a specified amount; if anything,itwould appear that the former is more justified than the latter.Furthermore, in theWisconsinMotorcase above referred to, the Board notedthat, even if the acts there complained of were the type of restraint or coercionwithin the ambit of the section, they were protected by its proviso. In the Board'sview, the allusion to "rules with respect to the acquisition or retention of member-ship" should not be so narrowly construed as to permit a union to expel a memberfor violation of a union bylaw but not to fine him for the same infraction withoutexpelling him, or to enforce payment of a fine by explusion but not by a suit forcollection.Whatever the views of others," the history of the passage of Section8(b) (1) (A) demonstrated to the Board that Congress was more concerned withplacing restrictions on a union's right to expel than to fine members.Finally (in the same decision). the Board took note that Congress, aware of theBoard's treatment of Section 8 (b) (1) (A) vis-a-vis unions' internal affairs, did notthereafter indicate that a broader interpretation was intended or desired.Rather;in 1959, it enacted a fairly comprehensive code governing certain of the internalaffairs of labor organizations, jurisdiction to enforce which was placed with theFederal courts, not the Board.The instant situation is governed by theWisconsin Motor case.Its only distinc-tion-there, the fine was for exceeding production ceilings; here, it was for cross-ing a union-authorized picket line-is one without a difference. Both cases involvethe infraction of an internal union rule; in both cases, the union rule "relates to" acondition of employment; in neither case is there an attempt to bring about atermination of an employment relationship. In this connection, the General Coun-sel and Employer urge thatemploymentwas here involved, and that, therefore, thematter goes beyond "internal union affairs."A like argument was made inWis-consinMotorby the dissenting Board Member; the answer is that given therein bythe majority:Our dissenting colleague argues forcefully that the proviso to Section 8(b)(1) (A) permits the imposition of union rules on employees asunion mem-bers,but does not apply to the enforcement of rules against employees asemployees.Proceeding from this premise,the dissenting opinion then findsthat the subjects of production and wages are "matter clearly related toemploy-ment,and not tomembership."But the conclusion does not follow thedistinction.Obviously, production and wages are related to jobs. Jobs arerelated to employees and employees may, if they so desire, be union members.A union rule that amemberis subject to a fine if he exceeds a productionceilingdoes not mean that he is subject to such a fineas anemployee.Nordoes it mean that his employment status is affected so long as the Union doesnot attempt to exact payment of the fine by pressure on his employer or dis-crimination in his job opportunities.It should not need saying that unions exist for the purpose of collectivebargainingwith respect to wages, hours, and conditions of employment."Local 283,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, UAW-AFL-C10 (WisconsinMotorCorporation),145 NLRB 1099.14CitingInternational Ladies' (Garment Workers' Union v. N.L.R.B. (Bernhard-Altmann),3G2 U.S. 731, 738.15Quoted fromN.L.R B. v. Drivers, Chauffeurs, and Helpers, Local639,etc (CurtisBrothe)s),362 U.S 279, 286.10Respondents herein, it is urged by the General Counsel and Employer, regarded theimposition and collection of fines as a more potent weapon than expulsion. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDNecessarily, their constitutions reflect this basic purpose.In a sense,virtuallyall union rulesaffect a union member's employment.But the Board has not been empowered by Congress to policea union de-cision that a member is or is not in goodstandingor to pass judgment on thepenalties a union may impose on a memberso long asthe penalty does notimpair the member's status asan employee.Our dissenting colleague's viewshould require the Board to sit in judgment on union standards of conduct foritsmembers even though such standards are not enforced by threats affectingthemember's job tenure or job opportunities.Whether or not the Union'srule in this case is desirable or equitable is a matter we need not and do notdecide.It is sufficient, in our view, that the Union deliberately restricted theenforcement of its rule to an area involving the status of a member as amemberrather than as anemployee.I find, in short, that the General Counsel has failed to demonstrate by a pre-ponderance of the evidence that (1) Respondents restrained or coerced employees,in the exercise of their rights guaranteed in Section 7 within the meaning of Section8(b)(1)(A), and (2)assuming,without finding, that such restraint or coercionexisted, that they were not protected in their right to prescribe their own internalrules.Upon the basis of the foregoing factual findings and conclusions, I come to thefollowing:CONCLUSIONS OF LAW1.Respondent 248 and.Respondent 401 are labor organizationswithinthe mean-ing of Section2(5) of the Act.2.The Employerisan employer engaged in commercewithinthemeaning ofSection 2(6) and (7) of the Act.3.NeitherRespondent 248 nor Respondent.401 has engaged in or is engaging inunfair labor practiceswithin themeaning of Section8(b)(1)(A)and Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record of the case, I recommend that the amended complaint bedismissed in its entirety.Operative Plasterers'and Cement Masons' International Asso-ciation of United States and Canada Local 526, AFL-CIO;International Union of Operating Engineers,Local 66, AFL-CIO; Bricklayers,Masons and Plasterers'International Unionof America,Bricklayers,Masons and Cement Finishers LocalNo. 62,AFL-CIO;International Hod Carriers',Building andCommon Laborers'Union of America,Local No. 323,AFL-CIO;United Association of Journeymen and Apprentices of the,Plumbing and Pipe Fitting Industry of the United States andCanada,Local Union No. 356,AFL-CIO ;United Brotherhoodof Carpenters and Joiners of America,Local 500, AFL-CIOBuilding and Construction Trades Council of Butler andButler County, PennsylvaniaandNational Storage Company,Inc., andWalters &Haas, Inc.CasesNos. 6-CD-153 and 6-CD-154-1,0,3,4,5,7, and 8. October 23, 1964DECISION AND ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the Act followingcharges filed by National Storage Company, Inc., and Walters &149 NLRB No. 11.